—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered June 20, 1997, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the trial court erred in accepting the People’s explanation for challenging a black venireperson during jury selection. The court properly found that the race-neutral reason proffered for the challenge was not pretextual (see, People v Richie, 217 AD2d 84). Pizzuto, J. P., Santucci, Altman and Luciano, JJ., concur.